— In an action to recover damages for fraud, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated April 28, 1978, as denied his motion, pursuant to CPLR 5015 (subd [a], par 3), to be relieved from a prior judgment of the same court, dated November 19, 1974, which was in favor of defendants. Order affirmed insofar as appealed from, with one bill of $50 costs and disbursements. Special Term correctly concluded that plaintiff had not provided any concrete evidence to support his contention that a specified document received in evidence at the trial had been altered by some of the defendants and that plaintiff’s very same arguments on this issue had either been advanced unsuccessfully, or could have been advanced, at the trial of this action. With respect to the other grounds raised by plaintiff in support of his motion, Special Term correctly held that plaintiff had adequate opportunity to raise them during the course of the trial, and had failed to do so. Accordingly, the plaintiff’s motion to be relieved from a prior judgment was properly denied. Damiani, J. P., Titone, Suozzi and Shapiro, JJ., concur.